KNOLL, Judge.
This is an appeal from a judgment on peremptory exceptions of no right of action and res judicata. The suit was filed by Janelle Marie Duplechin against John Joseph Toce for tortious damages. Toce filed the exceptions prior to answer being filed. The trial court overruled the exceptions, to which ruling Toce brings this appeal.
A judgment which overrules an exception is not a final judgment but is only interlocutory. LSA-C.C.P. Art. 1841. An interlocutory judgment is not a final disposition of the matter. Such a judgment is not appealable unless the appellant shows that this judgment will cause irreparable injury. LSA-C.C.P. Art. 2083; Wallace v. Pan American Fire & Cas. Co., 386 So.2d 158 (La.App. 3rd Cir.1980); Millet v. Johnson, 352 So.2d 1301 (La.App. 4th Cir.1977); Succession of Dixon, 352 So.2d 727 (La.App. 4th Cir.1977). Defendant-appellant has failed to show irreparable injury. Should the final judgment be adverse to him, Toce will then have the right to appeal these issues.
For the foregoing reasons we dismiss defendant-appellant’s appeal ex proprio motu at his costs.
APPEAL DISMISSED.